 1    KILPATRICK TOWNSEND & STOCKTON LLP            WYATT, TARRANT & COMBS, LLP
      STEVEN D. MOORE (State Bar No. 290875)        MARK VORDER-BRUEGGE, JR.
 2    smoore@kilpatricktownsend.com                 (Pro Hac Vice)
      BENJAMIN M. KLEINMAN                          mvorder-bruegge@wyattfirm.com
 3    (State Bar No. 261846)                        MATTHEW M. LUBOZYNSKI
      BKleinman@kilpatricktownsend.com              (Pro Hac Vice)
 4    Two Embarcadero Center, Suite 1900            mlubozynski@wyattfirm.com
      San Francisco, CA 94111                       1715 Aaron Brenner Drive, Suite 800
 5    Telephone: 415 576 0200                       Memphis, TN 38120
      Facsimile: 415 576 0300                       Telephone: 901 537 1000
 6                                                  Facsimile: 901 537 1010
      WYATT, TARRANT & COMBS, LLP
 7    STEPHEN C. HALL (Pro Hac Vice)
      schall@wyattfirm.com
 8    ALLISON L. BROWN (Pro Hac Vice)
      abrown@wyattfirm.com
 9    500 West Jefferson Street, Suite 2800
      Louisville, KY 40202 2898
10    Telephone: 502 589 5235
      Facsimile: 502 589 0309
11
      ATTORNEYS FOR DEFENDANT
12    L.P. BROWN COMPANY, INC.

13    FOLEY & LARDNER LLP                           FOLEY & LARDNER LLP
      VICTOR DE GYARFAS, (State Bar No. 171950)     MICHAEL HOUSTON (Pro Hac Vice)
14    vdegyarfas@foley.com                          mhouston@foley.com
      555 South Flower Street, Suite 3500           ANDREW M. GROSS (Pro Hac Vice)
15    Los Angeles, CA 94104-1520                    agross@foley.com
      Telephone: 213 972 4500                       R. SPENCER MONTEI (Pro Hac Vice)
16    Facsimile: 213 486 0065                       rmontei@foley.com 321 North Clark
                                                    Street, Suite 2800
17    FOLEY & LARDNER LLP                           Chicago, IL 60654-5313
      PAVAN AGARWAL (Pro Hac Vice)                  Telephone: 312 832 4500
18    pagarwal@foley.com                            Facsimile: 312 832 4700
      3000 K Street, Suite 600
19    Washington, D.C. 20007                        FOLEY & LARDNER LLP
      Telephone: 202 672 5300                       KADMIEL PEREZ (State Bar No. 318719)
20    Facsimile: 202 672 5399                       kperez@foley.com
                                                    3579 Valley Centre Drive, Suite 300
21                                                  San Diego, CA 92130
                                                    Telephone: 858 847 6700
22                                                  Facsimile: 858 792 6773
      ATTORNEYS FOR PLAINTIFFS H.W.J.
23    DESIGNS FOR AGRIBUSINESS, INC. AND
      SAMUEL, SON & CO. (USA) INC.
24
      TAFT STETTINIUS & HOLLISTER LLP               TAFT STETTINIUS & HOLLISTER LLP
25    R. ERIC GAUM (Pro Hac Vice)                   RYAN O. WHITE (Pro Hac Vice)
      egaum@taftlaw.com                             rwhite@taftlaw.com
26    200 Public Square, Suite 3500                 One Indiana Square, Suite 3500
      Cleveland, Ohio 44114                         Indianapolis, Indiana 46204
27    Telephone: 216 241 2838                       Telephone: 317 713 3500
      Facsimile: 216 241 3707                       Facsimile: 317 713 3699
28

     JOINT MOTION FOR CONTINUATION OF EXPERT DISCLOSURE DEADLINES; ORDER
     CASE NO. 1:17-CV-00272-AWI-SKO
 1    TAFT STETTINIUS & HOLLISTER LLP               WILKINS, DROLSHAGEN &
      JAIMIN H. SHAH (Pro Hac Vice)                 CZESHINSKI LLP
 2    jshah@taftlaw.com                             JAMES H. WILKINS (#116364)
      111 E. Upper Wacker Dr., Suite 2800           j.wilkins@wdcllp.com
 3    Chicago, IL 60601                             6785 N. Willow Ave.
      Telephone: 312 836 4171                       Fresno, CA 93710
 4    Facsimile: 312 966 8607                       Telephone: 559 438 2390
                                                    Facsimile: 559 438 2393
 5
      ATTORNEYS FOR DEFENDANT
 6    RETHCEIF ENTERPRISES, LLC A/K/A
      RETHCEIF PACKAGING
 7

 8

 9

10                             UNITED STATES DISTRICT COURT

11                     FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13   H.W.J. DESIGNS FOR AGRIBUSINESS,          Civil Action No. 1:17-cv-00272-AWI-SKO
     INC. AND SAMUEL, SON & CO. (USA)
14   INC.,                                     JOINT MOTION FOR CONTINUATION
                                               OF EXPERT DISCLOSURE
15               Plaintiff,                    DEADLINES; ORDER

16         v.                                  (Doc. 163)

17   RETHCEIF ENTERPRISES, LLC A/K/A           Complaint Filed:   February 24, 2017
     RETHCEIF PACKAGING, AND L.P.
18   BROWN COMPANY, INC. D/B/A
     INTERNATIONAL FIBER PACKAGING,
19
                 Defendants.
20

21

22

23

24

25

26
27

28

     JOINT MOTION FOR CONTINUATION OF EXPERT DISCLOSURE DEADLINES; ORDER         -1-
     CASE NO. 1:17-CV-00272-AWI-SKO
 1          The Parties hereby jointly move the Court to continue the deadlines for opening and rebuttal

 2   expert disclosures. This request is distinct from the previous joint request regarding discovery

 3   deadlines (Dkt. 146), which the Court graciously granted (Dkt. 147).

 4          As noted when the Parties made that earlier request, the Parties are working diligently to

 5   discharge all remaining discovery obligations. In particular, the Parties have finalized logistics for

 6   all remaining depositions. In order to meet the discovery schedule, the Parties “double-tracked”

 7   depositions: depositions (in different locations and of different witnesses) would be conducted at

 8   the same time by having different members of each side’s legal team attend the double-tracked

 9   depositions.

10          However, a key member of Defendants’ team of counsel has to unexpectedly confront a

11   series of medical emergencies. Plaintiff has responded with courtesy and professionalism, and the

12   Parties have rescheduled the affected depositions.

13          For these rescheduled depositions to be taken into account in the expert disclosures, the

14   Parties need, and therefore respectfully request, an additional two weeks to prepare those

15   disclosures. The Parties also request an associated continuation of the current deadline for rebuttal

16   expert disclosures, but to minimize the impact on the overall schedule the Parties have agreed to

17   compress the time period to prepare those rebuttal disclosures. The parties request only a one week

18   extension of that deadline. This is reflected in the table below. The proposed changes impact neither

19   the deadlines for the overall completion of expert discovery, the deadlines for non-dispositive and

20   dispositive motions, nor the trial date.

21     Event                               Current Deadline (Dkt. 147)        Proposed Deadline

22     Expert disclosures                  January 13, 2020                   January 27, 2020

23
       Rebuttal expert disclosures         February 17, 2020                  February 24, 2020
24

25          Thus, pursuant to E.D. Cal. Local Rule 144(a) and Fed. R. Civ. P. 6, the Parties seek the
26   Court’s approval to continue the afore-mentioned deadlines.
27

28

     JOINT MOTION FOR CONTINUATION OF EXPERT DISCLOSURE DEADLINES; ORDER
     CASE NO. 1:17-CV-00272-AWI-SKO
 1   DATED: November 15, 2019       Respectfully submitted,

 2                                  KILPATRICK TOWNSEND & STOCKTON LLP

 3

 4                                  By: /s/Benjamin M. Kleinman
                                        Steven D. Moore
 5                                      smoore@kilpatricktownsend.com
                                        Benjamin M. Kleinman
 6                                      bkleinman@kilpatricktownsend.com
                                        KILPATRICK TOWNSEND & STOCKTON LLP
 7                                      Two Embarcadero Center, Suite 1900
                                        San Francisco, CA 94111
 8                                      Telephone: 415 576 0200
                                        Facsimile: 415 576 0300
 9
                                        Stephen C. Hall (Pro Hac Vice)
10                                      schall@wyattfirm.com
                                        Allison L. Brown (Pro Hac Vice)
11                                      abrown@wyattfirm.com
                                        WYATT, TARRANT & COMBS, LLP
12                                      500 West Jefferson Street, Suite 2800
                                        Louisville, KY 40202 2898
13                                      Telephone: 502 589 5235
                                        Facsimile: 502 589 0309
14
                                        Mark Vorder-Bruegge, Jr. (Pro Hac Vice)
15                                      mvorder-bruegge@wyattfirm.com
                                        Matthew M. Lubozynski (Pro Hac Vice)
16                                      mlubozynski@wyattfirm.com
                                        WYATT, TARRANT & COMBS, LLP
17                                      1715 Aaron Brenner Drive, Suite 800
                                        Memphis, TN 38120
18                                      Telephone: 901 537 1000
                                        Facsimile: 901 537 1010
19
                                        Attorneys for Defendant
20                                      L.P. BROWN COMPANY, INC.
21
                                        Victor De Gyarfas
22                                      vdegyarfas@foley.com
                                        FOLEY & LARDNER LLP
23                                      555 South Flower Street, Suite 3500
                                        Los Angeles, CA 94104-1520
24                                      Telephone: 213 972 4500
                                        Facsimile: 213 486 0065
25

26
27

28

     JOINT MOTION FOR CONTINUATION OF EXPERT DISCLOSURE DEADLINES; ORDER          -1-
     CASE NO. 1:17-CV-00272-AWI-SKO
 1                                     Michael Houston (Pro Hac Vice)
                                       mhouston@foley.com
 2                                     Andrew M. Gross (Pro Hac Vice)
                                       agross@foley.com
 3                                     R. Spencer Montei (Pro Hac Vice)
                                       rmontei@foley.com
 4                                     FOLEY & LARDNER LLP
                                       321 North Clark Street, Suite 2800
 5                                     Chicago, IL 60654-5313
                                       Telephone: 312 832 4500
 6                                     Facsimile: 312 832 4700

 7                                     Pavan Agarwal (Pro Hac Vice)
                                       pagarwal@foley.com
 8                                     FOLEY & LARDNER LLP
                                       3000 K Street, Suite 600
 9                                     Washington, D.C. 20007
                                       Telephone:     202 672 5300
10                                     Facsimile:     202 672 5399

11                                     Kadmiel Perez
                                       kperez@foley.com
12                                     FOLEY & LARDNER LLP
                                       3579 Valley Centre Drive, Suite 300
13                                     San Diego, CA 92130
                                       Telephone:    858 847 6700
14                                     Facsimile:    858 792 6773

15                                     Attorneys for Plaintiffs H.W.J. Designs for
                                       Agribusiness, Inc. and Samuel, Son & Co.
16                                     (USA) Inc.

17
                                       R. Eric Gaum (Pro Hac Vice)
18                                     egaum@taftlaw.com
                                       TAFT STETTINIUS & HOLLISTER LLP
19                                     200 Public Square, Suite 3500
                                       Cleveland, Ohio 44114
20                                     Telephone: 216 241 2838
                                       Facsimile:    216 241 3707
21
                                       Ryan O. White (Pro Hac Vice)
22                                     rwhite@taftlaw.com
                                       TAFT STETTINIUS & HOLLISTER LLP
23                                     One Indiana Square, Suite 3500
                                       Indianapolis, Indiana 46204
24                                     Telephone: 317 713 3500
                                       Facsimile: 317 713 3699
25
                                       Jaimin H. Shah (Pro Hac Vice)
26                                     jshah@taftlaw.com
                                       TAFT STETTINIUS & HOLLISTER LLP
27                                     111 E. Upper Wacker Dr., Ste 2800
                                       Chicago, IL 60601
28                                     Telephone: 312 836 4171

     JOINT MOTION FOR CONTINUATION OF EXPERT DISCLOSURE DEADLINES; ORDER             -2-
     CASE NO. 1:17-CV-00272-AWI-SKO
 1                                     Facsimile:   312 966 8607

 2
                                       James H. Wilkins
 3                                     j.wilkins@wdcllp.com
                                       WILKINS, DROLSHAGEN & CZESHINSKI LLP
 4                                     6785 N. Willow Ave.
                                       Fresno, CA 93710
 5                                     Telephone: 559 438 2390
                                       Facsimile: 559 438 2393
 6
                                       Attorneys for Defendant
 7                                     Rethceif Enterprises, LLC

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     JOINT MOTION FOR CONTINUATION OF EXPERT DISCLOSURE DEADLINES; ORDER   -3-
     CASE NO. 1:17-CV-00272-AWI-SKO
 1                                               ORDER

 2

 3            Having reviewed the Parties’ JOINT MOTION FOR CONTINUATION OF EXPERT

 4   DISCLOSURE DEADLINES (Doc. 163), and for good cause shown (see Fed. R. Civ. P.

 5   16(b)(4)), the Motion is GRANTED, and the Court MODIFIES the Scheduling Order as follows:

 6   Expert disclosures are now due January 27, 2020, and rebuttal expert disclosures are now due

 7   February 24, 2020.

 8

 9   IT IS SO ORDERED.
10

11
     Dated:     November 18, 2019                              /s/   Sheila K. Oberto               .
                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     JOINT MOTION FOR CONTINUATION OF EXPERT DISCLOSURE DEADLINES; ORDER                     -4-
     CASE NO. 1:17-CV-00272-AWI-SKO
